Citation Nr: 1036340	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder to include lumbar spine degenerative disc disease.  

2.  Entitlement to service connection for a chronic groin 
disorder to include a pulled groin muscle and a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1983; from 
January 1987 to January 1990; and from June 2005 to November 
2005.  

This matter came before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
service connection for both a chronic low back disorder and a 
chronic groin disorder to include a pulled groin muscle and a 
hernia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for both a chronic 
low back disorder and a chronic groin disorder is warranted as he 
sustained the claimed disorders while working on military 
vehicles in Iraq.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  
In reviewing the record, the Board observes that an October 2005 
Army post-deployment health assessment notes that the Veteran 
complained of back pain.  A May 2006 VA treatment note states 
that the Veteran complained of low back pain of 9 months' 
duration.  He presented a history of low back pain since lifting 
a tire in August 2005 while in Iraq.  A contemporaneous VA 
magnetic resonance imaging study of the lumbar spine revealed 
findings consistent with lumbar spine degenerative disc disease.  
A July 2006 VA treatment record conveys that the Veteran was 
diagnosed with lumbar spine degenerative disc disease.  The 
Veteran has not been afforded a VA examination for compensation 
purposes which addresses the nature and etiology of his chronic 
lumbar spine disorder.  

The Veteran's service treatment records reflect that he was seen 
for right groin pain.  An August 2005 treatment record states 
that the Veteran was seen for a pulled right lower quadrant 
muscle/hernia.  An impression of a questionable indirect hernia 
was advanced.  Clinical documentation dated in September 2005 
notes that the Veteran complained of persistent right groin pain.  
Diagnoses of a right indirect hernia and right groin muscle 
strain were advanced.  

The reports of VA examinations conducted in December 2005 and 
January 2006 convey that the Veteran was variously diagnosed with 
right inguinal pain, right testicular pain, right groin pain, 
bilateral varicoceles, intra-scrotal varicosities, and a left 
epididymal cyst.  The examiners did not address the etiological 
relationship, if any, between the Veteran's inservice right groin 
symptoms and his current groin and genitourinary diagnoses.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA examination would be helpful in addressing the 
issues raised by the instant appeal.  

Clinical documentation of the Veteran's treatment for the claimed 
disabilities after January 2006, if any, is not of record.  The 
VA should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the Veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic lumbar spine and groin 
disabilities after January 2006 including 
the names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after January 2006, not already 
of record, be forwarded for incorporation 
into the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic low back disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that an identified back/spinal 
disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice back complaints; or 
otherwise originated during active service.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic groin disorder.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
groin/genitourinary disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice right 
groin complaints; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for both 
a chronic low back disorder to include 
lumbar spine degenerative disc disease and 
a chronic groin disorder to include a 
pulled groin muscle and a hernia with 
express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran should 
be given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

